IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

KAMARCCUS JALEEL                    NOT FINAL UNTIL TIME EXPIRES TO
WEBSTER,                            FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D15-3211
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed May 10, 2016.

An appeal from the Circuit Court for Escambia County.
Edward P. Nickinson, III, Judge.

Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant Public
Defender, Miami, for Appellant.

Pamela Jo Bondi, Attorney General, and Michael Schaub, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant was convicted of one count of battery, one count of aggravated

battery with great bodily harm by discharging a firearm, and two counts of
aggravated assault by threat with a firearm. We affirm these convictions without

further comment but reverse and remand for resentencing pursuant to the Florida

Supreme Court’s recent decision in Williams v. State, 41 Fla. L. Weekly S73 (Fla.

Mar. 3, 2016). Below, the trial court imposed consecutive mandatory-minimum

sentences for the aggravated battery and aggravated assault offenses pursuant to this

Court’s case law interpreting the 10-20-Life statute. The court noted that such

sentences were “required by law.” Appellant’s counsel acknowledged consecutive

sentencing was required but nonetheless objected. Although the trial court was

correct at the time, the supreme court subsequently held that consecutive sentences

are permissible but not mandatory. See Williams, 41 Fla. L. Weekly at S74 (“If . . .

multiple firearm offenses are committed contemporaneously, during which time

multiple victims are shot at, then consecutive sentencing is permissible but not

mandatory. In other words, a trial judge has discretion to order the mandatory

minimum sentences to run consecutively, but may impose the sentences

concurrently.”) (citations omitted). The State concedes that resentencing is proper

in this case.    As such, we affirm Appellant’s convictions but remand for

resentencing, at which time the trial court may determine whether to impose the

mandatory-minimum portions of Appellant’s sentences consecutively or

concurrently.


      AFFIRMED in part; REVERSED and REMANDED in part.
                                         2
RAY, BILBREY, and JAY, JJ., CONCUR.




                                 3